                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

DOUGLAS JACKSON,

        Petitioner,                     Civil No. 2:15-CV-11622
                                        UNITED STATES DISTRICT JUDGE
v.                                      GERSHWIN A. DRAIN

LES PARISH,

     Respondent,
____________________________________/

 OPINION AND ORDER GRANTING THE MOTION TO AMEND THE
PETITION FOR WRIT OF HABEAS CORPUS (Doc. 34) AND DIRECTING
   PETITIONER TO PROVIDE TWO COPIES OF THE AMENDED
PETITION FOR SERVICE UPON RESPONDENT AND THE MICHIGAN
                   ATTORNEY GENERAL

        On June 15, 2018, this Court reopened the case to the Court’s active docket

and granted petitioner a 120-day extension of time to file an amended habeas

petition, if he chose to do so. The Court also set a deadline for the respondent to file

an answer. Respondent was given 180 days from the later of (1) the date on which

the amended petition is filed or (2) the date on which the period for filing an amended

petition expired, to file an answer. (Doc. 31).

        Before the Court is petitioner’s amended habeas petition (Doc. 34) which is

construed also as a motion to amend the petition.

     The Court will permit the petitioner to amend his habeas petition subject to the

one condition mentioned below. Petitioner’s proposed amended habeas petition
                                           1
should be granted because it advances new claims that may have arguable merit. See

e.g. Braden v. United States, 817 F.3d 926, 930 (6th Cir. 2016).

   The Court notes that petitioner’s amended habeas petition is deficient because he

failed to provide sufficient copies of the petition for service upon the Michigan

Attorney General and the Warden. Petitioner’s failure to submit these copies of the

petition to the Clerk of the Court rendered his amended habeas petition deficiently.

See e.g. Moore v. Hawley, 7 F. Supp. 2d 901, 903 (E.D. Mich. 1998). The Court

directs petitioner to provide two (2) additional copies of the amended petition for

service upon respondent and the Michigan Attorney General within thirty (30) days

of this order. If the petitioner fails to provide sufficient service copies of the

amended petition within the thirty day period, the respondent will be required to file

an answer to only to the claims and the allegations contained in the original habeas

petition. Respondent shall have 180 (one hundred and eighty) days from the

expiration of this thirty day period to file the answer.


Dated:       November 19, 2018
                                               s/Gershwin A. Drain
                                               HON. GERSHWIN A. DRAIN
                                               United States District Court Judge




                                           2
                          CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing document was mailed to the attorneys
of record on this date, November 19, 2018, by electronic and/or ordinary mail.

                                      s/Teresa McGovern
                                      Case Manager




                                         3
